   Case 1:19-cv-02381-LTB-MEH Document 89-6 Filed 04/20/20 USDC Colorado Page 1 of 1




Begin forwarded message:

       From: w David Hinkelman <davidhinkelman@icloud.com>
       Date: 7/11/2016
       To: Brande Charnoff <bcharnoff@gmail.com>,wcharnoff@icloud.com
       Cc: Nancy Loving <nycloving@gmail.com>,Nancy Loving <nancy@haroldgarde.com>
       Subject: Harold Garde

       Brande and Wally,

       Nancy would like to schedule a call with you both to discuss the art , pricing and you both coming to
       NYC.
       As I discussed with Wally, Nancy has good flexibility for most of the work for the next couple months
       and think you will be happy with what she will propose.
       Please let us know what works for both of you - maybe tomorrow morning?

       Re your trip to NYC I have found a way to get great seats at most shows via a Broadway Foundation at
       close to Face value.

       Best,

       David

       Sent from my iPhone




                                                                                    EXHIBIT 5




                                                           1
